Citation Nr: 0916907	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of injury to left 
index finger.

3.  Entitlement to service connection for residuals of 
laceration to right hand.

4.  Entitlement to service connection for elevated 
cholesterol.

5.  Entitlement to service connection for residuals of left 
leg burn.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 
and from April 1981 to July 2000.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The Veteran subsequently 
moved to Kentucky; original jurisdiction now resided in the 
Louisville, Kentucky RO.

The appeal is REMANDED to the Louisville RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.

Matters not on appeal

In a March 2007 decision, the San Diego RO: granted service 
connection for diabetes mellitus, with a 20 percent 
disability rating assigned; granted service connection for 
onychomycosis of toenails, with a noncompensable (zero 
percent) rating assigned; granted special monthly 
compensation based on loss of use of creative organ; and 
granted service connection for residuals of pilonidal cyst 
removal, with a noncompensable  rating assigned.  The Veteran 
has not appealed that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Those issues are therefore not in 
appellate status.  

In a January 2009 decision, the Louisville RO: granted 
service connection for tinnitus, with a 10 percent disability 
rating assigned; granted service connection for renal 
calculi, with a noncompensable disability rating assigned; 
denied a compensable rating for service-connected left ear 
hearing loss; granted service connection for recurrent left 
ear impaction, with a noncompensable rating assigned; and 
proposed to sever service connection for right ear hearing 
loss.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.  Those issues are therefore not 
currently in appellate status.


REMAND

The Veteran requested a Travel Board hearing in his May 2007 
substantive appeal (VA Form 9).  A Travel Board Hearing has 
not as yet been scheduled.  

Under applicable regulation, a hearing on appeal will be 
granted if a Veteran expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2008), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  Accordingly, this appeal must be remanded 
so that a personal hearing may be scheduled.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the Louisville RO.  VBA should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




